        CASE 0:20-cv-02260-SRN-TNL Doc. 20 Filed 08/05/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Kathryn Rose, John Harris, and                    Case No. 20-cv-2260 (SRN/TNL)
 Jenifer Harris,

               Plaintiffs,

 v.                                                            ORDER

 Lincoln Benefit Life Company,

               Defendant.


       This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

the parties’ Stipulated Motion for Leave to File Supplemental Complaint and Amend

Scheduling Order (ECF No. 17). In this motion, the parties stipulate that Plaintiffs “have

identified alleged transactions, occurrences and events that have happened since the date

of their original pleading that they believe give rise to additional claims against

Defendant,” and thus Plaintiffs seek leave to file a supplemental complaint. (Id. at 1.)

Defendant, while disputing the merits of these new claims, does not oppose the filing of

the proposed supplemental complaint. (Id.) The parties further stipulate on the time period

for Defendant to answer the proposed supplemental complaint, as well as a 90-day

extension of the fact discovery deadline set forth in the Amended Pretrial Scheduling

Order. (Id. at 1-3 (citing ECF No. 13).) The deadline for Plaintiffs to seek leave to amend

the pleadings in this matter was April 1, 2021. (ECF No. 13 at 3.)

       Once 21 days have passed after service of a responsive pleading, a party “may

amend its pleading only with the opposing party’s written consent or the court’s leave.”
                                            1
         CASE 0:20-cv-02260-SRN-TNL Doc. 20 Filed 08/05/21 Page 2 of 4




Fed. R. Civ. P. 15(a)(2). Leave to amend should be freely given “when justice so requires.”

Id. The Court may deny a party’s request for leave to amend only “if there are compelling

reasons such as undue delay, bad faith, or dilatory motive, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the non-moving party,

or futility of the amendment.” Reuter v. Jax Ltd., Inc., 711 F.3d 918, 922 (8th Cir. 2013)

(quoting Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 715 (8th Cir. 2008)).

       Further, “the court may, on just terms, permit a party to serve a supplemental

pleading setting out any transaction, occurrence, or event that happened after the date of

the pleading to be supplemented.” Fed. R. Civ. P. 15(d). “A supplemental pleading . . . is

designed to cover matters subsequently occurring but pertaining to the original cause.”

United States ex rel. Kinney v. Stoltz, No. 01-cv-1287 (RHK/JMM), 2002 WL 523869, at

*3 (D. Minn. Apr. 5, 2002) (quoting United States v. Voracheck, 563 F.2d 884, 886 (8th

Cir. 1977)), aff’d, 327 F.3d 671 (8th Cir. May 5, 2003). “[I]n keeping with the overarching

flexibility of Rule 15, courts customarily have treated requests to supplement under Rule

15(d) liberally. This liberality is reminiscent of the way in which courts have treated

requests to amend under Rule 15(a).” United States ex rel. Gadbois v. PharMerica Corp.,

809 F.3d 1, 7 (1st Cir. 2015) (citation omitted); see also Fair Isaac Corp. v. Experian Info.

Sols. Inc., No. 06-cv-4112 (ADM/JSM), 2009 WL 10677527, at *14 n.7 (D. Minn. Feb. 9,

2009) (collecting cases and finding motions to amend under Rule 15(a) and motions to

supplement under Rule 15(d) are subject to the same standard).

       This calculus changes, however, once the deadline to amend the pleadings set forth

in a pretrial scheduling order has passed. Eighth Circuit precedent dictates that when a

                                             2
         CASE 0:20-cv-02260-SRN-TNL Doc. 20 Filed 08/05/21 Page 3 of 4




motion to amend the pleadings is filed after the deadline set in the court’s pretrial

scheduling order “the court may properly require, pursuant to Federal Rule of Civil

Procedure 16(b), that good cause must be shown for leave to file a pleading that is out of

time with that order.” Johnson v. Franchoice, Inc., No. 19-cv-1417 (MJD/ECW), 2020

WL 6938782, at *6 (D. Minn. Nov. 25, 2020) (citing Freeman v. Busch, 349 F.3d 582, 589

(8th Cir. 2003)); see also Sherman, 532 F.3d at 716 (“The interplay between Rule 15(a)

and Rule 16(b) is settled in this circuit.”). This shift to consider Rule 16(b) occurs because

otherwise “we would render scheduling orders meaningless and effectively would read

Rule 16(b) and its good cause requirement out of the Federal Rules of Civil Procedure.”

In re Milk Prods. Antitrust Litig., 195 F.3d 430, 438 (8th Cir. 1999).

       Rule 16(b) provides that the scheduling order set by a court “may be modified only

for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4); see also D. Minn.

LR 16.3(b) (requiring a party moving to modify a scheduling order to “establish good cause

for the proposed modification” and “explain the proposed modification’s effect on any

deadlines.”). “The primary measure of good cause is the movant’s diligence in attempting

to meet the order’s requirements.” Sherman, 532 F.3d at 716-17 (quoting Rahn v. Hawkins,

464 F.3d 813, 822 (8th Cir. 2006)). “If the court is satisfied that the movant was diligent,

it will also generally consider possible prejudice to the nonmovant.” Shank v. Carleton

College, 329 F.R.D. 610, 614 (D. Minn. 2019).

       The Court finds that Plaintiffs have demonstrated good cause to supplement their

complaint. Further, Defendant does not oppose the filing of a supplemental complaint.

(ECF No. 17 at 1.) The record is devoid of evidence of prejudice to Defendant, and a

                                              3
        CASE 0:20-cv-02260-SRN-TNL Doc. 20 Filed 08/05/21 Page 4 of 4




majority of the deadlines in this matter will remain unchanged. The Court will therefore

grant the parties’ motion, allow Plaintiffs to file their supplemental complaint, and amend

the scheduling order to reflect the parties’ agreed upon discovery deadline.

       Therefore, based on the foregoing, and all of the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

     1. The parties’ Stipulated Motion for Leave to File Supplemental Complaint and
        Amend Scheduling Order (ECF No. 17) is GRANTED.

     2. Plaintiffs shall file their supplemental complaint in substantially the same form as
        ECF No. 17-1 within seven days of the date of this Order.

     3. Pursuant to the parties’ agreement, Defendant shall respond to the supplemental
        complaint within 21 days after it is filed.

     4. A Second Amended Pretrial Scheduling Order shall issue.

     5. All prior consistent orders remain in full force and effect.

     6. Failure to comply with any provision of this Order or any other prior consistent
        Order shall subject the non-complying party, non-complying counsel and/or the
        party such counsel represents to any and all appropriate remedies, sanctions and
        the like, including without limitation: assessment of costs, fines and attorneys’
        fees and disbursements; waiver of rights to object; exclusion or limitation of
        witnesses, testimony, exhibits and other evidence; striking of pleadings; complete
        or partial dismissal with prejudice; entry of whole or partial default judgment;
        and/or any other relief that this Court may from time to time deem appropriate.



Dated: August 5 , 2021                                  s/Tony N. Leung
                                                 Tony N. Leung
                                                 United States Magistrate Judge
                                                 District of Minnesota

                                                 Rose et al. v. Lincoln Benefit Life Co.
                                                 Case No. 20-cv-2260 (SRN/TNL)



                                             4
